                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

KIMBERLY COONFIELD                                                          PLAINTIFF



       v.                             CIVIL NO. 18-5101



NANCY A. BERRYHILL, Commissioner
Social Security Administration                                              DEFENDANT


                               MEMORANDUM OPINION

       Plaintiff, Kimberly Coonfield, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claims for supplemental security income (SSI)

benefits under the provisions of Title XVI of the Social Security Act (Act). In this judicial

review, the Court must determine whether there is substantial evidence in the administrative

record to support the Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current application for SSI on November 21, 2011,

alleging an inability to work due to osteoarthritis involving multiple joints, obesity, chronic

skin infections, cervical cancer and anxiety/depression. (Tr. 303, 440). An administrative

hearing was held on August 27, 2013, at which Plaintiff appeared with counsel and testified.

(Tr. 80-102).

       In a written decision dated September 11, 2014, the ALJ found that Plaintiff retained

the residual functional capacity (RFC) to perform light work with limitations. (Tr. 105-118).


                                              1
Plaintiff requested review of the unfavorable decision by the Appeals Council. (Tr. 250-252).

The Appeals Council vacated the ALJ's decision and remanded Plaintiff's case back to the ALJ

for further development on February 1, 2016. (Tr. 125-129). A supplemental administrative

hearing was held on August 30, 2016. (Tr. 50-79).

       By written decision dated August 9, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 13).

Specifically, the ALJ found Plaintiff had the following severe impairments: Osgood-Schlatter

disease, osteoarthritis, degenerative disk disease, obesity, posttraumatic stress disorder

(PTSD), a learning disability and borderline personality disorder. However, after reviewing all

of the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or

equal the level of severity of any impairment listed in the Listing of Impairments found in

Appendix I, Subpart P, Regulation No. 4. (Tr. 13). The ALJ found Plaintiff retained the

residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 416.967(b) except that she can
       frequently handle and finger bilaterally and can operate foot controls with her
       left lower extremity only occasionally. The claimant is moderately limited in
       the abilities to understand, remember and carry out simple instructions, to make
       judgments on simple work related decisions, to interact appropriately with
       supervisors and coworkers and to respond appropriately to usual work
       situations and changes in a routine work setting. A moderate limitation means
       that the claimant has more than a slight limitation, but she can still function in
       a satisfactory manner. The claimant is also markedly limited in the abilities to
       understand, remember and carry out complex instructions, to make judgment
       on complex work related decisions and to interact appropriately with the public.
       A marked limitation means that the claimant has a serious limitation and a
       substantial loss in the ability to function effectively. In addition, the claimant
       is limited to work that does not require reading above the eighth grade level.

(Tr. 17). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as a housekeeper, a routing clerk and an office helper. (Tr. 26).


                                               2
       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on April 11, 2018. (Tr. 1-5). Subsequently, Plaintiff filed this action. (Doc.

1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both

parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).



                                                3
DATED this 27th day of June 2019.




                                         / Erin L. Wiedemann
                                        /s
                                        HON. ERIN L. WIEDEMANN
                                        UNITED STATES MAGISTRATE JUDGE




                                    4
